Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed December 27, 2021 has been entered and made of record. Claims 1, 4-5, 15, 18-19, 22, and 24-25 have been amended; claims 3, 7-14, 16-17, 21, 23, and 27 have been cancelled. Claims 1-2, 4-6, 15, 18-20, 22, and 24-26 are pending in this application.

Response to Arguments
Applicant’s arguments, filed 12/27/2021 with respect to 1-2, 4-6, 15, 18-20, 22, and 24-26 have been fully considered and are persuasive, based on applicant arguments on Page 12-13, that Bolle does not involve for each of the specified targets, associating regions corresponding to the specified target in chronological order to obtain a trajectory of the specified target, because, by comparison, the foreground regions comprising fewer than a threshold number T number of pixels are discarded, thus the mentioned processing is not performed for each of the foreground regions. Thus, the rejection of claims 1-2, 4-6, 15, 18-20, 22, and 24-26 has been withdrawn, and the application should be in condition for allowance. 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
-- Claims 1, 15, and 22 are allowable over the prior art of record.
-- Claims 2, and 4-6 are allowable as they depend from claim 1.
-- Claims 18-20 are allowable as they depend from claim 15.
-- Claims 24-26 are allowable as they depend from claim 22.

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“for each of the specified targets, associating regions corresponding to the 
specified target in chronological order to obtain a trajectory of the specified target; and using the trajectories of the specified targets as the specified target sets for the specified targets in the video”.

The relevant prior art of record, Feris et al, (US Patent 9,471,852), discloses a method for selecting a to-be-masked region in a video, comprising: obtaining a video to be detected, (see at least: col. 2, lines 30-34, “see the Final office action (FOA) for more details”); determining specified target sets in the video through a preset target detection algorithm, (see at least: col. 2, lines 7-17, “see the Final office action (FOA) for more details”); determining whether a specified target corresponding to each specified target set is a sensitive target respectively through a preset recognition algorithm, (see at least: col. 2, lines 42-67, “see the Final office action (FOA) for more details”); and using the 

A further prior art of record, Loui et al, (US-PGPUB 2002/0168108), discloses an event clustering method, which uses foreground and background segmentation for clustering images from a group into similar events, (Par. 0009); wherein the group of images are arranged in a chronological order, (Par. 0049). However, while disclosing that the group of images are arranged in a chronological order; Loui et al fails to teach or suggest, either alone or in combination with the other cited references, that for each of the specified targets, associating regions corresponding to the specified target in chronological order to obtain a trajectory of the specified target; and using the trajectories of the specified targets as the specified target sets for the specified targets in the video.

Another prior art of record, Tong et al, (CN103839057), discloses extracting features of the specified targets in all the specified target video frames to obtain target features; and recognizing sensitive features from the target features through a preset 

Other prior art listed on the attached form PTO-892 show various aspects of the 
invention but none, either alone or in combination, teach or suggest all the claimed limitations.
-- Wada et al, (US-Patent 6,744,461) discloses the aspect of masking a privacy zone in a picture taken by the monitor camera.
-- Lin et al, (US-PGPUB 2014/0211002), discloses the detecting specified target set based on a set of pixels of one specified target in video frames of the video, (Par. 0024)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        01/18/2022